Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth D. Bassinger (Reg. No. 43,484) on 4/2/2021.

The application has been amended as follows: 
Claim 5:
Line 1, delete “claim 4” and replace with “claim 1”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach in combination with the other elements of the claim, overlaying the distal tip of the surgical instrument within a portion of the fundus image, the visual indicator indicating the determined distance between the distal tip and the retina in the depth direction, the visual indicator remaining on the distal tip as the surgical instrument moves, modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time, and modify a brightness or transparency of the indicator to indicate a change in the distance between the distal tip of the instrument and the retina in the depth direction in real-time; wherein the brightness increases or the transparency decreases as the distance between the distal tip of the instrument and the retina decreases.  The Ehlers reference teaches of 
Razzaque et al. (20160166336) directed to system and method for providing image guidance for placement of one or more medical devices at a target location that includes an image region with virtual medical device or indicators [0028] and measuring distance between device tip and target point in the image [0070, 0071] with control of brightness of the image [0128, 0129] but does not teach of modifying the visual indicator to track a change in the location of the distal tip within the fundus image in real-time, and modify a brightness or transparency of the indicator to indicate a change in the distance between the distal tip of the instrument and the retina in the depth direction in real-time; wherein the brightness increases or the transparency decreases as the distance between the distal tip of the instrument and the retina decreases.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793